FILED
                             NOT FOR PUBLICATION                            JAN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-50377

               Plaintiff - Appellee,             D.C. No. 3:08-cr-00602-BEN

   v.
                                                 MEMORANDUM *
 GUSTAVO ALBERTO ABURTO-
 LAUREL,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Southern District of California
                      Roger T. Benitez, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Gustavo Alberto Aburto-Laurel appeals from the 24-month sentence

imposed upon revocation of supervised release. We have jurisdiction pursuant to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NC/Research
28 U.S.C. § 1291, and we affirm.

         Aburto-Laurel contends that the district court procedurally erred by failing

to expressly calculate the applicable range under Chapter 7 of the Sentencing

Guidelines. Reviewing for plain error, see United States v. Hammons, 558 F.3d
1100, 1103 (9th Cir. 2009), we reject this contention because Aburto-Laurel has

not shown that his substantial rights were affected by any error. Cf. id. at 1105-06

(concluding that the district court’s failure to calculate the appropriate guideline

range in addition to its reliance on an incorrect criminal history category

calculation constituted plain procedural error that affected the defendant’s

substantial rights).

         Aburto-Laurel also contends that the sentence, which is at the statutory

maximum, is substantively unreasonable. The record reflects that the district court

imposed the sentence based upon the factors under 18 U.S.C. § 3583(e), including

the need for deterrence. In light of the totality of the circumstances, the sentence is

not substantively unreasonable. See United States v. Carty, 520 F.3d 984, 993 (9th

Cir. 2008) (en banc); United States v. Simtob, 485 F.3d 1058, 1061, 1063 (9th Cir.

2007).

         AFFIRMED.




NC/Research                                 2                                    09-50377